EXHIBIT 12.1 FIRSTENERGY CORP. CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES Year Ended December 31, 2003 2004 2005 2006 2007 (Dollars in thousands) EARNINGS AS DEFINED IN REGULATION S-K: Income before extraordinary items $ 444,166 $ 906,753 $ 879,053 $ 1,257,806 $ 1,308,757 Interest and other charges, before reduction for amounts capitalized and deferred 841,099 692,068 675,424 727,956 785,539 Provision for income taxes 407,633 680,524 748,794 794,595 883,033 Interest element of rentals charged to income (a) 247,222 248,499 241,460 226,168 206,073 Earnings as defined $ 1,940,120 $ 2,527,844 $ 2,544,731 $ 3,006,525 $ 3,183,402 FIXED CHARGES AS DEFINED IN REGULATION S-K: Interest before reduction for amounts capitalized and deferred $ 798,730 $ 670,655 $ 659,886 $ 721,068 $ 785,539 Subsidiaries’ preferred stock dividend requirements 42,369 21,413 15,538 6,888 - Adjustments to subsidiaries’ preferred stock dividends to state on a pre-income tax basis 21,515 16,071 13,236 4,351 - Interest element of rentals charged to income (a) 247,222 248,499 241,460 226,168 206,073 Fixed charges as defined $ 1,109,836 $ 956,638 $ 930,120 $ 958,475 $ 991,612 CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES 1.75 2.64 2.74 3.14 3.21 (a) Includes the interest element of rentals where determinable plus 1/3 of rental expense where no readily defined interest element can be determined.
